Motion to dismiss appeal from an order denying a motion to dismiss a complaint for insufficiency is granted, without costs. The service of an amended complaint renders the appeal —involving the original complaint — moot. (Byrne v. Osias, 13 A D 2d 478; Millard v. Delaware, Lackawanna & Western R. R. Co., 204 App. Div. 80; Rockville Bark Homes v. Blumenfeld, 282 App. Div. 895.) The complaint in question does contain amendments. This suffices to supplant the old complaint and the fact that it has supplemental matter is immaterial. Concur—Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.